MEMBERS Mutual Funds 550 Science Drive Madison, WI 53711 Writer's Direct Dial: 608-216-9147 Writer's Email Address:pamk@madisonadv.com BY EDGAR May 29, 2012 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: MEMBERS Mutual Funds; File No. 333-29511 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933, as amended, enclosed is a post-effective amendment to the Registration Statement on Form N-1A of MEMBERS Mutual Funds. We are making this filing for the purposes of adding additional classes of shares to certain existing series of the registrant. Specifically, this post-effective amendment adds Class C shares to the Diversified Income Fund and Equity Income Fund series and adds Class R6 shares to the Equity Income Fund series. There are no other material changes from the registrant's currently effective registration statement filed pursuant toRule 485(b) earlier this year. Please contact me by phone or emailabove at your earliest convenience with any comments the staff may have. I look forward to hearing from you. Respectfully submitted, (signature) Pamela M. Krill General Counsel and CLO Enclosures
